DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment to claim 8 has overcome each and every objection set forth in the office action mailed on 05/17/2022. Therefore the objection is withdrawn.
Applicant’s amendments to claims 1,6 and 7 have overcome each and every rejection made under 35 U.S.C 101 set forth in the office action mailed on 05/17/2022. Therefore the rejections made under 35 U.S.C 101 have been withdrawn. 
Applicant’s argument for amended claim 1 regarding first input information corresponding to the output information determined to be incorrect has been fully considered but found not persuasive because the language of the limitation does not represent the meaning as explained on the remarks and added limitation  causing the additive manufacturing apparatus to stop the additive manufacturing; or (ii) changing a parameter in the additive manufacturing and causing the additive manufacturing apparatus to additively manufacture the object but with the changed parameter has been fully considered but in moot in view of newly cited references Ukita et al. in combination with prior art of record Kulkarni et al. Prior art of record Kulkarni et al. explicitly teaches to train the machine learning model by inputting a set of data containing both first and second input information, then evaluating the outputs in view of correct answers and adjust the parameters of the machine learning model and again inputting the same set of data having first and second input information to obtain outputs and evaluate the correctness of the outputs as taught in steps 340,345 and 350 of Fig.3 and Col.8 lines 45-55. Ukita et al. teaches based on the output information of the calculator, change the parameter  in the additive manufacturing printer and print the object with the changed parameters as taught in [0096] and  [0104]. Therefore it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to apply the teachings of training a machine learning model by identifying output information for the first and second input information and determining whether output information is correct based on answer information and changing/adjusting the machine learning model accordingly and reinputting the input data set including first and second input information to obtain correct output as taught by Kulkarni et al. and change a parameter in the additive manufacturing and additively manufacture the object with the changed parameter based on the output of machine learning as taught by Ukita et al. to print object with increased accuracy due to optimized control parameters with higher probability of correctness than parameter determined by human effort as mentioned by Ukita et al. in [0105]. Amendments to the claim 1 necessitated new grounds of rejection using combination of prior art of record and newly cited art.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1,4,6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni et al.1 (US 8924314 B2) in view of Ukita et al. (US 20200244816 A1).
The teachings of Kulkarni et al. as disclosed in the previous office action are hereby incorporated by reference to the extent applicable to the amended claims.
 
Regarding claim 1 Kulkarni et al. teaches, a machine learning method (machine learning system, Col.5 lines 6-12), the method to be executed by a computer, the method comprising:
causing a calculator to calculate output information from each of items of input information (internal model implementing machine learning to determine output
for each input in the input dataset, Col.5 lines 47-51 and step 330 of annotated Fig. 3);
determining on the basis of the output information and answer information whether the output information is correct or incorrect the answer information being set to each of the items of input information (the outputs of the machine
learning are compared to the goals (labels) to determine errors, Col.5 lines 47-56 and
step 330 of the annotated Fig.3);
causing the calculator to calculate the output information from each of first input information and second input information, the first input information and the second input information being included in the items of input information (the
input dataset includes both first and second input information, Col.5 lines 47-51 and
step 330 of annotated Fig. 3),
the first input information corresponding to the output information determined to be incorrect (in a subsequent run reinputting the same input dataset including both first input information which corresponded to incorrect output in the first run of training the machine learning model and second input information to the refined machine learning model to observe output, Col.8 lines 45-55 and steps 340,345 and 350 of Fig.3);
changing the calculator based on the output information (adjusting the internal model of the machine learning system based on the errors of the output of the machine learning system, Col.8 lines 45-47 and annotated Fig.3).
Kulkarni et al. does not explicitly teach the details to determine an operation of an additive manufacturing apparatus and based on the output information changing the parameter in the additive manufacturing and causing the additive manufacturing apparatus to additively manufacture the object but with changed parameters. 
Ukita et al. teaches, to determine an operation of an additive manufacturing apparatus (machine learning model determining an action for the printer, [0006]),
performing either (i) or (ii) below- in accordance with the output information, while the additive manufacturing apparatus additively manufactures an object (printer functions as learning section to additively manufacture an object based on machine learning model observation, [0053]):
(i) causing the additive manufacturing apparatus to stop the additive
manufacturing; or
(ii) changing a parameter in the additive manufacturing and causing the additive manufacturing apparatus to additively manufacture the object but with the changed parameter (based on the output of machine learning model (learning section), the printing parameters are adjusted (optimized) to print the object, [0096]).
Therefore it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to apply the teachings of training a machine learning model by identifying output information for the first and second input information and determining whether output information is correct based on answer information and changing/adjusting the machine learning model accordingly and reinputting the input data set including first and second input information to obtain correct output from the adjusted machine learning model as taught by Kulkarni et al. and change a parameter in the additive manufacturing and additively manufacture the object with the changed parameter based on the output of machine learning as taught by Ukita et al. to print object with increased accuracy due to optimized control parameters with higher probability of correctness than parameter determined by human effort as mentioned by Ukita et al. in [0105]. 
Kulkarni et al. teach:
(Col.8 lines 45-55) At 340, iteratively refining the output can include adjusting an internal model of the machine learning system based on the errors in the output. At 345 the input dataset can be re-inputted into the machine learning system. In an example, the input dataset is identical to the initial input dataset and completely inputted into the
machine learning system. At 350 the refined output (e.g., the output of the adjusted
internal model) can be observed for further errors. Method 300 can continue at 340 until the predetermined condition is met.










    PNG
    media_image1.png
    775
    578
    media_image1.png
    Greyscale
Annotated Fig.3:








































Ukita et al. teach:

[0096] In step S140, when the learning section 22 determines that the learning has ended, the learning section 22 updates the learning information stored in the memory 30 (step S160). That is to say, the learning section 22 stores θ obtained by the learning in the memory 30 as the machine-learned model 31 to be referenced at the time of printing by the printer 100. When the machine-learned model 31 including θ at this time in the memory 30, it becomes possible for the controller 21 to obtain the control parameters optimized for the current printer 100 before printing2. See also [0103] and [0104].


Regarding claim 4 combination of Kulkarni et al. and Ukita et al. teaches the
machine learning method according to claim 1. In addition Kulkarni et al. teaches, the
calculator serves as a neural network (training module adjusting the internal model
consisting of neural network, Col.6 lines 12-16).

	Regarding claim 6 Kulkarni et al. teaches, an information processing device comprising:
one or more processors (computer system including processor, Col.11
lines 35-40) that function as:
a calculator that calculates output information from each of items of input information (internal model implementing machine learning to determine output for each input in the input dataset, Col.5 lines 47-51 and step 330 of annotated Fig. 3):
a determiner that determines on the basis of the output information and answer information whether the output information is correct or incorrect, the answer information being set to each of the items of input information (the outputs of the machine learning are compared to the goals (labels) to determine errors, Col.5
lines 47-56 and step 330 of the annotated Fig.3);
a selector that selects first input information and second input information from the items of input information as input information to be input to the calculator (the input dataset includes both first and second input information, Col.5
lines 47-51 and step 330 of annotated Fig. 3), the first input information corresponding to the output information determined to be incorrect (in a subsequent run reinputting the same input dataset including both first input information which corresponded to incorrect output in the first run of training the machine learning model and second input information to the refined machine learning model to observe output, Col.8 lines 45-55 and steps 340,345 and 350 of Fig.3);
a changer that changes the calculator based on the output information (adjusting the internal model of the machine learning system based on the errors of the output of the machine learning system, Col.8 lines 45-47 and annotated Fig.3).
Kulkarni et al. does not explicitly teach the details to determine an operation of an additive manufacturing apparatus and based on the output information changing the parameter in the additive manufacturing and causing the additive manufacturing apparatus to additively manufacture the object but with changed parameters. 
Ukita et al. teaches, determine an operation of an additive manufacturing apparatus (machine learning model determining an action for the printer, [0006]),
a manufacturing controller that performs either (i) or (ii) below in accordance with the output information, while the additive manufacturing  apparatus additively manufactures an object (printer functions as learning section to additively manufacture an object based on machine learning model observation, [0053]):
(i) causing the additive manufacturing apparatus to stop the additive
manufacturing; or
(ii) changing a parameter in the additive manufacturing ,and causing the additive manufacturing apparatus to additively manufacture the object but with the changed parameter (based on the output of machine learning model (learning section), the printing parameters are adjusted (optimized) to print the object, [0096]).
Therefore it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to apply the teachings of training a machine learning model by identifying output information for the first and second input information and determining whether output information is correct based on answer information and changing/adjusting the machine learning model accordingly and reinputting the input data set including first and second input information to obtain correct output from the adjusted machine learning model as taught by Kulkarni et al. and change a parameter in the additive manufacturing and additively manufacture the object with the changed parameter based on the output of machine learning as taught by Ukita et al. to print object with increased accuracy due to optimized control parameters with higher probability of correctness than parameter determined by human effort as mentioned by Ukita et al. in [0105]. 

	Regarding claim 7 Kulkarni et al. teaches, a computer program product including programmed instructions embodied in and stored on a non-transitory computer readable medium, wherein the instructions, when executed by a computer (computer system including a disk drive unit having a machine readable
medium on which is stored one or more set of instructions, Col.11 lines 39-49), cause the computer to perform:
causing a calculator to calculate output information from each of items of input information (internal model implementing machine learning to determine output
for each input in the input dataset, Col.5 lines 47-51 and step 330 of annotated Fig. 3);
determining on the basis of the output information and answer information whether the output information is correct or incorrect, the answer information being set to each of the items of input information (the outputs of the machine
learning are compared to the goals (labels) to determine errors, Col.5 lines 47-56 and
step 330 of the annotated Fig.3) ;
selecting, as input information to be input to the calculator, first input information and second input information from the items of input information (the
input dataset includes both first and second input information, Col.5 lines 47-51 and
step 330 of annotated Fig. 3), the first input information corresponding to the output information determined to be incorrect (in a subsequent run re-inputting the same input dataset including both first input information which corresponded to incorrect output in the first run of training the machine learning model and second input information to the refined machine learning model to observe output, Col.8 lines 45-55 and steps 340,345 and 350 of Fig.3);
changing the calculator based on the output information (adjusting the internal model of the machine learning system based on the errors of the output of the machine learning system, Col.8 lines 45-47 and annotated Fig.3).
Kulkarni et al. does not explicitly teach the details to determine an operation of an additive manufacturing apparatus and based on the output information changing the parameter in the additive manufacturing and causing the additive manufacturing apparatus to additively manufacture the object but with changed parameters. 
Ukita et al. teaches, determine an operation of an additive manufacturing apparatus (machine learning model determining an action for the printer, [0006]),
performing either (i) or (ii) below in accordance with the output information, while the additive manufacturing apparatus additively manufactures an object (printer functions as learning section to additively manufacture an object based on machine learning model observation, [0053]):
(i) causing the additive manufacturing apparatus to stop the additive
manufacturing; or
(ii) changing a parameter in the additive manufacturing and causing the additive manufacturing apparatus to additively manufacture the object but with the changed parameter (based on the output of machine learning model (learning section), the printing parameters are adjusted (optimized) to print the object, [0096]).
Therefore it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to apply the teachings of training a machine learning model by identifying output information for the first and second input information and determining whether output information is correct based on answer information and changing/adjusting the machine learning model accordingly and reinputting the input data set including first and second input information to obtain correct output from the adjusted machine learning model as taught by Kulkarni et al. and change a parameter in the additive manufacturing and additively manufacture the object with the changed parameter based on the output of machine learning as taught by Ukita et al. to print object with increased accuracy due to optimized control parameters with higher probability of correctness than parameter determined by human effort as mentioned by Ukita et al. in [0105]. 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni et al.3 (US 8924314 B2) in view of Ukita et al. (US 20200244816 A1) and Metzen (US 20190370683 A1).
Regarding claim 2 combination of Kulkarni et al. and Ukita et al. teach the machine learning method of claim 1.
Neither in combination nor individually Kulkarni et al. and Ukita et al. teach the second input information is randomly selected from the items of the input information. 
Metzen teaches, the second input information (training input) is randomly
selected from the items of input information (" ..... the plurality of the training input
values is selected at random from the training input data of one of the batches used for
training the machine learning system (12) from step 21 ..... ", [0037]).
	Therefore it would have been obvious before the effective filing date of the
claimed invention to a person of ordinary skill in the art to modify the machine learning
method as taught by combination of Kulkarni et al. and Ukita et al. to randomly select
training input from list of training inputs (training input data) as taught by Metzen since
randomness helps the learning algorithm of the machine learning system to be more
robust thus improving the machine learning method for making better predictions.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni et al.4 (US 8924314 B2) in view of Ukita et al. (US 20200244816 A1) and Yu (US 20180253647 A1).
Regarding claim 3 combination of Kulkarni et al. and Ukita et al. teach the machine learning method of claim 1. 
Neither in combination nor individually Kulkarni et al. and Ukita et al. teach
changing a ratio of the first input information and the second input information to be
input to the calculator, in accordance with a ratio of the output information determined to
be correct.
	Yu et al. teaches, changing a ratio of the first input information and the
second input information to be input to the calculator, in accordance with a ratio
of the output information determined to be correct (iteratively applying inputs to an
input layer of the neural network which is based on correct outputs estimated by the
neural network, [0036]).
	Therefore it would have been obvious before the effective filing date of the
claimed invention to a person of ordinary skill in the art to modify the machine learning
method as taught by combination of Kulkarni et al. and Ukita et al. to change the ratio of
first and second inputs (iteratively applying inputs) based on correct outputs as taught
by Yu et al. to improve convergence of the machine learning method to determine correct outputs.
	Yu et al. teach:
[0036] Training a CNN is complicated by the fact that the distribution of each layer's
inputs changes during training, as the parameters of the previous layers change.
"Training" a CNN involves iteratively applying inputs to an input layer of the CNN and
comparing desired outputs with actual outputs at the output layer of the CNN to calculate error terms. These error terms5 are used to adjust weights and biases in the
hidden layers of the CNN so that the next time around the output values will be closer to
the "correct" values. The distribution of inputs of each layers slows down the training,
i.e., a lower training rate is required for convergence, and requires a careful parameter
initialization, i.e., setting initial weights and biases of activations of the inner layers to specific ranges for convergence. "Convergence" refers to when the error terms reach a
minimal value. Training a CNN in mini-batches achieves a better performance.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni et al.6 (US 8924314 B2) in view of Ukita et al. (US 20200244816 A1) and Vishnu Narayanan et al. (US 10,997,500 B1 ).
Regarding claim 5 combination of Kulkarni et al. and Ukita et al. teach the machine learning method of claim 1.
Neither in combination nor individually Kulkarni et al. and Ukita et al. teach the
calculator is changed in accordance with a gradient value calculated based on the
output information and the answer information.
Vishnu Narayanan et al. teaches, the calculator is changed in accordance
with a gradient value calculated based on the output information and the answer
information (some or all parameters of the machine learning model is updated based
on gradient descent method, Col.10 lines 44-54).
	Therefore it would have been obvious before the effective filing date of the
claimed invention to a person of ordinary skill in the art to modify the machine learning
method as taught by combination of Kulkarni et al. and Ukita et al. to change the
calculator (updating/changing the machine learning model) in accordance with
calculated gradient value as taught by Vishnu Narayanan et al. to adjust the machine
learning model to achieve outputs with reduced error as mentioned by Vishnu
Narayanan et al. in Col.10 lines 53-54.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni et al.7 (US 8924314 B2) in view of Ukita et al. (US 20200244816 A1) and JP688 (JP 7054268 B2) and Beacham Jr. et al.9 (US 20170087634 A1).
Regarding claim 8 combination of Kulkarni et al. and Ukita et al. teach the
information processing device according to claim 6. In addition Kulkarni et al. teaches
the learning element including determiner, the selector, and the changer and an
estimator (annotated Fig.3 steps 310 -340 and [0026] of Hu et al.).
Neither in combination nor individually Kulkarni et al. and Ukita et al. teach an
imager, the learning element performing machine learning based on plurality of first
images representing the nozzle, the nozzle being included in the additive manufacturing apparatus and spark intensity and generating the calculator as a result of learning and the estimator estimating appearances or non-appearances of sparks in the second images.
JP68 teaches, the learning element performs machine learning based on
a plurality of first images (" As disclosed herein, in some embodiments, artificial
intelligence is used to learn from, improve, and provide feedback, information, data, and
I or instructions from the laminates described herein ... ", page 2, 6th paragraph and "In
some embodiments, the image analyzer 180 receives the generated topographic image
and/or other suitable image from the image generator 170 to visually indicate one or
more anomalies on the print layer. It can be configured to recognize and identify. ..... one or more artificial intelligence algorithms can be used to identify anomalies based on
differences ..... ", page 8, 1st paragraph), and generates the calculator as a result of the learning (" You can learn the relationship between uncontrollable variables (i.e,
variables that cannot be controlled without human intervention) and the resulting printhead movement, as well as anomalies in the sedimentary layer (eg. unexpected
gaps or curls) ..... ", page 9, 2nd paragraph, and "In some embodiments, correlation
information can be used to train one of the many Al mechanisms described herein.",
page 9, 3rd paragraph).
Therefore it would have been obvious before the effective filing date of the
claimed invention to a person of ordinary skill in the art to modify the information
processing device as taught by combination of Kulkarni et al. and Ukita et al. to perform
machine learning from plurality of images of a process and generate (update) a
calculator (training the appropriate Al model) based on the learning as taught by JP68
to automate the process by taking corrective action during printing based on machine
learning performed when executing the process.
Neither in combination nor individually Kulkarni et al., Ukita et al. and JP68 teach
images representing the nozzle, the nozzle being included in the additive manufacturing apparatus, and spark information and estimator estimating appearance of sparks in the second images and the calculator. However JP68 explicitly taught artificial intelligence can be used to control laser sintering process in page 3, 1st paragraph.
Beacham Jr et al. teaches, an imager that generates an image of a nozzle, the nozzle being included in the additive manufacturing apparatus (the
lift along with a leveling device having powder material to be used for additive manufacturing, [0017] and [0007]), the nozzle that discharges a powdered material
to additively manufacture an object and melts or sinters the material by emitting
an energy ray to the material ( "The leveling device 46, which is also connected to the
central processing unit 38, is lifted up to a distance above the ground surface 16 that
corresponds to a layer of the article 40 that is to be built up. As can be seen, a thin powder coating is then also applied above the lift table 26. When this preparative
measure is finished. the laser 34 and the scanning device 30 are activated to direct the
laser beam 32 to the support surface 44. or to the metallic powder material 20
positioned on the support surface 44 to melt, according to the coordinates .... ", [0019]),
	a plurality of first images representing the nozzle and spark information
indicating whether sparks appear in the plurality of first images (using a high
speed camera 52, images are taken to monitor real-time spark plume that is created
when the laser beam welds powder 20 to the previous layer of the article, [0022]),
the imager generates a second image of the nozzle (high speed camera 52
taking images of the spark plume, [0023] and [0022]); and
the estimator estimates appearance or non-appearance of sparks in the
second image from the second image and the generated calculator ("By monitoring the spark plume in real-time using the camera 52. plume shape. height. width. area. Orientation and light intensity can be diagnosed and analyzed. In particular, image data captured by the camera 52 can be fed into statistical process control models stored in the processing and control unit 3810 to alert process engineers when something is abnormal so that an action may be taken. .. ", [0023]).
Therefore it would have been obvious before the effective filing date of the
claimed invention to a person of ordinary skill in the art to modify the information
processing device implementing machine learning for machine control based on images
taken as taught by combination of Kulkarni et al., Ukita et al. and JP68 wherein the
images taken are analyzed for spark intensity as taught by Beacham Jr et al. to take corrective action during the process such that the manufacture of the article can continue as mentioned by Beacham Jr. in [0023].

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni et al.11 (US 8924314 B2) in view of Ukita et al. (US 20200244816 A1) and JP6812 (JP 7054268 B2) and Beacham Jr. et al.13 (US 20170087634 A1) and Wasynezuk14 (US 11,045,905 B2).
Regarding claim 9 combination of Kulkarni et al., Ukita et al., JP68 and Beacham Jr et al. teach the information processing device according to claim 8.
Neither in combination nor individually Kulkarni et al., Hu et al., JP68 and
Beacham Jr et al. teach the material includes titanium.
Wasynezuk teaches, the material includes a titanium (selective laser melting
or sintering process using titanium, Col.4 lines 32-37).
Therefore it would have been obvious before the effective filing date of the
claimed invention to a person of ordinary skill in the art to modify the information processing device as taught by combination of Kulkarni et al., Hu et al., JP68 and
Beacham Jr. where titanium is used as the material for additive manufacturing as taught
by Wasynezuk to manufacture parts with elevated temperature strength as taught by
Wasynezuk in Col. 4 lines 8-9.
Allowable Subject Matter
Claims 10-13 are objected to as being dependent upon a rejected base claim,
but would be allowable if rewritten in independent form including all of the limitations of
the base claim and any intervening claim. 
Claim 10 recites spark intensity is linked to a probability that sparks appear in the
second image. Beacham Jr. teaches monitoring spark intensity from the images
captured but does not teach individually or in combination with cited other prior arts of
record that spark intensity is linked to a probability that spark appear in the second
image. A further search was conducted but no individual or combination of references
where found to the teach the claimed invention as a whole.
Similarly claims 11 and 12 depend on claim 10 inheriting every limitation of claim
10 and thus objected due to the reasons as discussed above.
Claim 13 recites detail steps of learning using the plurality of first images
including a nozzle and spark by determining output information from each of the plurality
of the images on the basis of spark information, a second determiner determining
correct output information from a training image which is different from the evaluation
image. Kulkarni et al., Ukita et al., JP68 and Beacham Jr. et al. together teach the concept of training the machine learning model and then applying a trained machine learning model which is updated periodically based on process output to monitor additive manufacturing process. Kulkarni et al. specifically teaches during training the model, the same input is reinputted to the machine learning model but neither in combination nor individually Kulkarni et al. and or in combination with other cited prior arts of record teach training image is different than the evaluation image. As such neither in combination nor individually Kulkarni et al., Ukita et al., JP68 and Beacham Jr. et al. and other cited prior arts of record teach the claim 13 as a whole. A further search was conducted but no individual or combination of references where found to the teach the claimed invention as a whole.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shah et al. (US 11,189,021 B2) teaches a system for monitoring the 3D printer using machine learning model. Based on machine learning model output, the 3D printer parameters are adjusted to print an object with increased printing accuracy. 
Kothari et al. (US 20210031454 A1) teaches a system and method for monitoring the 3D printer using machine learning model. Based on machine learning model output, the printing of an object is stopped if it does not meet certain criteria. See [0031] and [0034]. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANZUMAN SHARMIN whose telephone number is (571)272-7365. The examiner can normally be reached M and Th 7:30am - 3:30pm and Tue 8:00am-12:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS LEE can be reached on (571)272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANZUMAN SHARMIN/           Examiner, Art Unit 2115                                                                                                                                                                                             


/THOMAS C LEE/           Supervisory Patent Examiner, Art Unit 2115                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Prior art of record.
        2 Adjusted/optimized parameters of the printer determined based on machine learning model output. 
        3 Prior art of record.
        4 Prior art of record.
        5 The error terms indicates the ratio of correct outputs in relation to the training inputs data. Based on the
        error terms for the next time the training input data is iteratively changed that is ratio of first input
        information and second information is changed in accordance with calculated error term - ratio of output
        information determined to be correct by the machine learning method.
        6 Prior art of record.
        7 Prior art of record.
        8 Prior art of record.
        9 Prior art of record.
        10 In view of JP68 the statistical process control model is interpreted as the trained artificial intelligence
        model for controlling the manufacturing process.
        11 Prior art of record.
        12 Prior art of record.
        13 Prior art of record.
        14 Prior art of record.